The plaintiff commenced an action against the defendant for the sum of $1,081.50 for a balance due upon a book account for goods sold and delivered by the plaintiff to the defendant. The defendant answered the complaint and a trial was had by the trial court sitting without a jury in the absence of the defendant and of the attorney for the defendant. The judgment went for the plaintiff and the defendant has appealed under section 953a of the Code of Civil Procedure. In the record on appeal the appellant has presented to this court copies of the complaint, the answer to the complaint, the judgment, the county clerk's certificate to the judgment-roll, the defendant's notice of appeal, the defendant's request for a transcript, and the county clerk's certificate to his transcript. The appellant has also produced the reporter's notes duly certified. *Page 301
[1] The appellant complains because he was not granted a continuance of the date of the trial. The point is one that we are not at liberty to consider. The papers contained in the record, and which we have enumerated above, do not show to this court that a motion for a continuance was made, or the grounds of the motion, or the contents of the moving papers, or the ruling of the trial court thereon. The attorneys in their briefs have stated certain facts which they respectively claim occurred, but this court may not consider such statements so made outside of the record.
The judgment is affirmed.
Langdon, P. J., and Nourse, J., concurred.